DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4, 7-13, 15-16, 19, 21-35 and 39-40 are rejected under 35 U.S.C. 103.
Claims 5-6, 14, 17-18, 20 and 36-38 are objected to.
Response to Arguments
Applicant’s arguments, see last paragraph on page 9 of applicant’s remarks, filed 03/02/2021, with respect to claims 4-6 and 24-31 have been fully considered and are persuasive.  The Election/Restrictions of Claims 4-6 and 24-31 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement filed 10/31/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English language translation was provide for the foreign paten document number 2.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10-13, 16, 21-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035), and further in view of Burrows et al. (US 6,606,399).
Regarding claims 1 and 34, Hashsham teaches a method for measuring a property of a fluid (e.g. figures 3(a)-(c), paragraph [0152], measuring sample which includes fluid and human) comprising: 
transmitting an electrical signal from a power source through a single electrical terminal to an electroluminescent device (e.g. figure (3), transmitting electrical signal from inverter & Battery Power to fluorescent detector device having electroluminescent film), 
positioning an object in close proximity to the electroluminescent device while the electrical signal is transmitted to the electroluminescent device (e.g. figure 3(a), 
measuring an intensity of the light emitted from the electroluminescent device (e.g. figures 3(b)-(c), paragraph [0296], light intensity emitted by the fluorescent detector device electroluminescent film are measuring as shown in figures 3(b)-(c)); and 
relating the measured intensity of the light emitted from the electroluminescent device to the property of the fluid (e.g. figures 3(a)-(c), paragraph [0296], information about the sample are obtained as shown in figures 3(b)-(c) which are generated according to the measured light intensity to the property of the sample).

    PNG
    media_image1.png
    736
    593
    media_image1.png
    Greyscale

However, Hashsham is silent with regard to the electrical signal being a time-varying electrical signal through the fluid, wherein the electroluminescent device remains at open-circuit; such that the object increases an amplitude of the electrical 
Burrows teaches transmitting a time-varying electrical signal from a power source through a single electrical terminal to an electroluminescent device through an object, wherein the electroluminescent device remains at open-circuit (e.g. figure 1, transmitting AC signal from AC power source 110 through a signal terminal to electroluminescent system 100 through thumb 10, envelope layer 107 may be acrylics which makes the electroluminescent system 100 remains at open-circuit); and
such that the object increases an amplitude of the electrical signal across the electroluminescent device and thereby emits light from the electroluminescent device (e.g. figures 5A-B, column 4: lines 9-15, amplitude of the electrical signal across the electroluminescent system 100 is increased to generate fingerprint images based on light intensities as shown in figures 5A-B).

    PNG
    media_image2.png
    412
    601
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham by applying the teaching of Burrows to explicitly have the electrical signal being a time-varying electrical signal through the fluid, wherein the electroluminescent device remains at open-circuit; such that the object increases the amplitude of the electrical signal across the electroluminescent device and thereby generates light from the electroluminescent device, for the purpose of improving power usages efficiency by enabling power delivery as needed such as enabling power delivery when testing is performed and disabling power delivery when no test is performed.
Regarding claim 2, combination of Hashsham and Burrows teaches further comprising measuring the intensity of light and relating the light intensity to presence, 
Regarding claim 3, combination of Hashsham and Burrows teaches wherein the property is selected from the group consisting of volume, mass, area, length, distance, concentration in a solution, pH, ionic strength, ratio of two substances in admixture, polarity, conductivity, capacitance and temperature (e.g. Hashsham, figures (b)-(c), area of the sample is capture in the forms of image areas as shown in figures (b)-(c)). 
Regarding claim 4, combination of Hashsham and Burrows teaches wherein the object that increases the electric signal amplitude is a reaction solution containing a soluble reaction product and the light produced in the method is related to the amount of the reaction product (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water, therefore, increases of the measurement signal amplitude is related to the amount of salt water). 
Regarding claim 7, combination of Hashsham and Burrows teaches wherein the electroluminescent device is at least one LED (e.g. Hashsham, paragraphs [0180]-[0181]). 
Regarding claim 10
Regarding claim 11, combination of Hashsham and Burrows teaches wherein the electrode is a planar electrode (e.g. Burrows, figure 3, column 5: lines 5-6, transparent electrode layer 104 is planar). 
Regarding claim 12, combination of Hashsham and Burrows teaches wherein the phosphor material layer covers a discrete region of a surface of the electrode (e.g. Burrows, figure 3, column 5: 51-52, luminescent layer 103 is encapsulated phosphor which is on a surface of transparent electrode layer 104). 
Regarding claim 13, combination of Hashsham and Burrows teaches wherein the phosphor material layer covers a plurality of discrete regions of a surface of the electrode (e.g. Burrows, figure 3, column 5: 51-52, luminescent layer 103 is encapsulated phosphor which is on a surface of transparent electrode layer 104). 
Regarding claim 16, combination of Hashsham and Burrows teaches wherein the electroluminescent device further comprises a dielectric coating over a surface of the phosphor layer opposite the transparent electrode (e.g. Burrows, figures 1 and 3, column 5: 38-40, column 5: lines 50-54, dielectric layer 102 which is  Ink doped and printed). 
Regarding claim 21, combination of Hashsham and Burrows teaches wherein the time-varying electrical current is transmitted from the power source to the electroluminescent device by a single transmitting conductor (e.g. Burrows, figure 1, transmitting conductive lead connected to contact plate 120). 
Regarding claim 22
Regarding claim 23, combination of Hashsham and Burrows teaches wherein the transmitting conductor is a fluid (e.g. Hashsham, paragraphs [0014] and [0036], figure 20, modification of Hashsham in view of Burrows needs to connect the power source to the biological sample fluid to make electrical connection; therefore, the biological sample fluid itself is a conductor). 
Regarding claim 24, combination of Hashsham and Burrows teaches wherein the object in close proximity to the electroluminescent device that increases the electric signal amplitude is a part of a body (e.g. Burrows, figure 1, thumb 10). 
Regarding claim 25, combination of Hashsham and Burrows teaches wherein the part of a body is a human fingertip (e.g. Burrows, figure 1, thumb 10). 
Regarding claim 26, combination of Hashsham and Burrows teaches wherein the part of a body is a tissue section (e.g. Burrows, figure 1, thumb 10 has a skin section). 
Regarding claim 27, combination of Hashsham and Burrows teaches wherein the substance that increases the electric signal amplitude comprises a liquid (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water). 
Regarding claim 28, combination of Hashsham and Burrows teaches wherein the liquid comprises an aqueous solution having at least one solute (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water). 
Regarding claim 29, combination of Hashsham and Burrows teaches wherein the solute is selected from the group consisting of acids, bases, inorganic salts, organic salts, water-soluble organic solvents, water-soluble polymers, amino acids, peptides, 
Regarding claim 30, combination of Hashsham and Burrows teaches wherein the liquid is contained in a vessel that contacts the electroluminescent device (e.g. Hashsham, figure 3, paragraph [0014], sample is contained in a sample chamber). 
Regarding claim 31, combination of Hashsham and Burrows teaches wherein light intensity generated by the electroluminescent device is proportional to the concentration of a solute in the aqueous solution (e.g. Hashsham, paragraph [0152], measuring sample which includes fluid may be salt water when salt concentration is too high, light intensity is relatively low; and when salt concentration is too low, light intensity is relatively high). 
Regarding claim 32, combination of Hashsham and Burrows teaches wherein the varying electrical current is alternating current having a frequency in the range of 1 Hz to 200 kHz (e.g. Burrows, figure 1, column 7: lines 26-28, power source 110 generate at least 20 volts AC at 1.5 kHz). 
Regarding claim 33, combination of Hashsham and Burrows teaches wherein the time-varying electrical signal has a waveform selected from the group consisting of sinusoidal, square, sawtooth, and pulsed waveforms (e.g. Burrows, figure 1, AC power source 110 is sinusoidal). 
Regarding claim 35, combination of Hashsham and Burrows teaches wherein the property is selected from the group consisting of mass, volume, conductivity, dielectric constant, polarity, concentration of a solute, and pH (e.g. Hashsham, 
Regarding claim 39, combination of Hashsham and Burrows teaches wherein the fluid is positioned between the electroluminescent device and the power source (e.g. Hashsham, paragraphs [0014] and [0036], figure 20, modification of Hashsham in view of Burrows needs to connect the power source to the biological sample fluid to make electrical connection and having the biological sample on the electroluminescent film as shown in figure 3(a) of Hashsham).
Claims 8-9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035) in view of Burrows et al. (US 6,606,399), and further in view of Lan et al. (US 2004/0252867).
Regarding claim 8, combination of Hashsham and Burrows is silent with regard to comprising using a multiplicity of LEDs. 
Lan teaches comprising using a multiplicity of LEDs (e.g. paragraph [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham and Burrows by applying the teaching of Lan to explicitly have comprising using a multiplicity of LEDs, for the purpose of providing an array of lighting LEDs to achieve stronger light intensity and/or preventing loss of light when one of the LEDs fails.
Regarding claim 9, combination of Hashsham, Burrows and Lan teaches wherein more than one color of LED is used (e.g. Hashsham, paragraph [0228], Lan, 
Regarding claim 15, combination of Hashsham, Burrows and Lan teaches wherein the phosphor material is selected from the group consisting of semiconductor particles, doped semiconductor particles, quantum dots, fluorescent monomers, fluorescent oligomers, fluorescent polymers, phosphorescent monomers, phosphorescent oligomers, phosphorescent polymers and mixtures thereof (e.g. Lan, paragraph [0246]).
Regarding claim 19, combination of Hashsham, Burrows and Lan teaches wherein the phosphor material is embedded in a dielectric coating (e.g. Lan, paragraph [0119]).
Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hashsham et al. (US 2010/0105035) in view of Burrows et al. (US 6,606,399), and further in view of Lau et al. (US 2007/0095669).
Regarding claim 40, combination of Hashsham et al. and Burrows is silent with regard to wherein the fluid surrounds the electroluminescent device.
Lau teaches wherein a fluid surrounds a device (e.g. figure 13, paragraphs [0182] and [0184]-[0185], fluid 950 surrounds a device having transparent electrode layer 932 electrode layer 932 and photoconductive layer 934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hashsham and .
Allowable Subject Matter
Claims 5-6, 14, 17-18, 20 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858